WORK POSITIONER
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement between Species I, II, and III, as set forth in the Office action mailed on 10/2/19, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 9, directed to a non-elected embodiment is withdrawn from further consideration because claim 9 is dependent from claim 1, requiring all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Maitri Jaddu on 6/30/2021.
The application has been amended as follows: 

Claim 13 (Currently Amended) The work positioner according to claim 1, wherein the first support column extends along a first support axis and the second support column extends along a second support 
Allowable Subject Matter
Claims 1-2, 4, 8-9, and 11-14 allowed.  
The following is an examiner’s statement of reasons for allowance: The closest art identified, Stevens (US10105803) in view of Harvey et al. (US5887733) teach a first work retainer, a first drive outputting a rotational force to the work retainer, a bearing, an intermediate base, a first and second rail member, and first and second support columns including stacked pieces.  Stevens in view of Harvey do not render obvious, the intermediate base removably connected to the second end portion of the first base and the first end portion of the second base, the intermediate base being separable from the second end portion of the first base and the first end portion of the second base; the rail members disposed above and removable connected to the bases.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBIE E QUANN/ Examiner, Art Unit 3723                                                                                                                                                                                         

/TYRONE V HALL JR/Primary Examiner, Art Unit 3723